08/03/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 06-0544


                                       PR 06-0544                          FILLD
                                                                            AUG 0 3 2021
 IN RE PETITION OF NICHOLAS A.LETANG FOR                                Bowen Greenwood
                                                                       Cluguar ar.aourt
 REINSTATEMENT TO ACTIVE STATUS IN THE
 BAR OF MONTANA



       Nicholas A.LeTang has petitioned the Court for reinstatement to active status in the
State Bar of Montana. LeTang was placed on inactive status on July 12, 2021, for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. LeTang has provided a letter from the State Bar certifying that LeTang
has now completed all CLE requirements for that reporting year, in accordance with
Rule 13 of the CLE Rules. The Petition states that LeTang is not currently subject to
disciplinary proceedings and has not committed any acts or omissions sanctionable under
the Rules ofProfessional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Nicholas A. LeTang for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, LeTang
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
       DATED this ..r-\-- day of August, 2021.
 ,,e,../7...5
7,,,,,,__Li--,
    -
94 ,r7 AIL